Title: From Alexander Hamilton to James McHenry, 18 May 1800
From: Hamilton, Alexander
To: McHenry, James


N Y. May 18. 1800
Sir
I have received your letter of the sixteenth instant, and shall take immediate measures for giving effect to the directions of the President.
Nothing is said in the directions relative to the six troops of Light Dragoons. I mention this least there should have been some unintentional omissions. If it be so it is proper that I should receive immediate information.
S of War

